Citation Nr: 0948703	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating for osteomyelitis in excess 
of 20 percent from February 10, 2002, until February 16, 
2003, and to a compensable rating thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from July 1995 to August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for osteomyelitis 
and assigned an initial noncompensable disability rating, 
both effective December 20, 2002. 

The Veteran testified at an RO hearing in June 2005.  A 
transcript of that hearing is on file. 

Although the Veteran requested a Board hearing in Washington, 
D.C., in March 2006 he withdrew that request.  

The Board remanded this case in June 2006 for compliance with 
the Veterans Claims Assistance Act of (2000), to assist in 
obtaining private clinical records, and afford him a VA 
rating examination.  

The Board again remanded the case in February 2009 to provide 
him copies of documents at his new address, to assist in 
obtaining private clinical records, and to clarify his 
representation.  As to the latter, the RO notified him by 
letter dated in April 2009 that his Veterans Service 
Organization had advised that it was closing its office at 
the Board.  He was informed how to designate a new Veterans 
Service Organization as his representative or he could 
represent himself.  However, the Veteran did not respond.  

A July 2009 rating decision granted a 20 percent initial 
disability rating for osteomyelitis from December 10, 2002, 
until February 16, 2003, with a noncompensable disability 
rating to resume effective February 17, 2003.  




FINDINGS OF FACT

1.  From February 10, 2002, until February 16, 2003, the 
Veteran's osteomyelitic infection was not manifested by 
involucrum or sequestrum or a sinus. 

2.  After the initial infection beginning in 2002 until 
February 16, 2003, there was no evidence of discharging sinus 
or other evidence of active infection and repeated episodes 
of osteomyelitis were not shown. 


CONCLUSIONS OF LAW

1.  From February 10, 2002, until February 16, 2003, the 
criteria for a rating for osteomyelitis in excess of 20 
percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.71a, 
Diagnostic Code 5000 (2009).   

2.  Since February 17, 2003, the criteria for a compensable 
rating for osteomyelitis have not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.71a, Diagnostic Code 5000 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice by RO letter dated in 
December 2003, in which he was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was also notified that VA would obtain 
records from Federal agencies, and that he could submit 
private medical records or authorize VA to obtaining private 
medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of an NOD with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) 
(2009). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran testified in support of his claim at a June 2005 
RO hearing.  The RO has obtained the Veteran's service 
treatment records and VA clinical records.  Private clinical 
records are also on file.  

The Board remanded this case in June 2006, in part, to afford 
the Veteran a VA rating examination.  In a March 2007 letter 
he refused to report for another examination because of the 
way he was allegedly treated during two VA examinations at 
the East Orange, New Jersey VA Medical Center (VAMC) and 
because he felt that the medical evidence already submitted 
to VA was sufficient.  He reiterated his conviction that he 
was never report for a VA examination in a subsequent letter 
dated in April 2009.  

Because this case arises from the appeal of an initial 
disability rating assigned upon an original grant of service 
connection, it is to be considered "an original compensation 
claim" and falls within the scope of 38 C.F.R. § 3.655(b) 
which requires that when a veteran fails to report for an 
examination, the claim should be rated based on the evidence 
of record, as opposed to being summarily denied.  See Turk v. 
Peake, 21 Vet. App. 565, 569 (2008) (holding that in an 
appeal of an initial disability rating assigned upon a grant 
of service connection, the claim was an 'original 
compensation claim').  Thus, in this case, the claim must be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  

Also, an August 2009 RO letter to the Veteran noted that had 
had indicated he had received treatment from St. Peter's 
Hospital, Northwestern University Medical Center, Rahway 
Hospital, and Robert Wood Johnson Hospital.  The RO had 
previously received treatment records from Dr. Lintz, Dr. 
Giegerich, and from Nextron Infusion Services.  He was 
informed that if the providers listed in his recent letter 
were from facilities other than those that the RO had already 
obtained records form, he should execute and return releases 
for each newly mentioned health care provide so that the RO 
could obtain more treatment information.  Or, he might want 
to obtain those records and send them to the RO.  However, 
the Veteran did not respond to the RO letter.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

In December 2002, the Veteran was hospitalized at the St. 
Peter's University Hospital for some soreness of a toe 
without any specific injury.  There was no fluctuance or 
drainage, but he had taken some antibiotics as an outpatient 
without improvement, followed by developing high fevers.  
Upon admittance, he was placed on intravenous antibiotics and 
rapidly improved.  When discharged he had minimal if any 
erythema of the toe and no drainage or fluctuance.  

A December 2002 magnetic resonance imaging (MRI) examination 
of the Veteran's right foot at the St. Peter's University 
Hospital revealed evidence of subcutaneous and soft tissue 
inflammatory changes in the right great toe, and abnormal 
osseous edema consistent with osteomyelitis in the distal 
phalanx of the great toe.  There might be additional marrow 
edema in the distal most aspects of the proximal phalanx of 
the great toe at the interphalangeal joint.  

A January 2003 MRI examination at the Northwestern Memorial 
Hospital reported findings compatible with osteomyelitis and 
cellulitis in the distal phalanx of the great toe. 

Treatment records of Dr. Lintz reflect at in January 2003 it 
was reported that the osteomyelitis of the Veteran's right 
great toe had resolved.  However, he was continued on 
antibiotics.  

A February 2003 biopsy of the Veteran's right great toe at 
the Northwestern Memorial Hospital yielded a postoperative 
diagnosis of right great toe osteomyelitis.  However, the 
final pathology report, dated February 17, 2003, was that 
there was no evidence of osteomyelitis.  

A March 2003 radiology report stated the cortical margins of 
the medial aspect of the first distal phalanx were irregular, 
consistent with the clinical diagnosis of bony infection.  
Plain X-ray film findings were compatible with osteomyelitis 
involving the right first distal phalanx.  More extensive 
bony infection could not be excludes based on the plain 
films.  

Records of Dr. Giegerich show that an April 2003 X-ray, 
compared to films a couple of weeks earlier, showed only a 
small little area on the proximal aspect of the distal 
phalanx which he had had a biopsy and which was consistent 
with post-operative changes, but no progressive destruction 
at all.  The Veteran was told that the treating physician 
felt that the Veteran no longer had osteomyelitis and no 
longer needed antibiotics.  

On VA examination for evaluation of the Veteran's diabetes in 
July 2003 it was noted that the Veteran was a physician.  He 
had been hospitalized in December 2002 for osteomyelitis and 
was put on intravenous antibiotics.  He stated that his 
diabetes restricted his activities to some degree because of 
the recent diagnosis of osteomyelitis in December 2002.  He 
had seen a podiatrist 2 weeks prior to the diagnosis and 
undergone some scrapping for a callus near his right great 
toe.  He subsequently developed cellulitis which had not been 
healing.  Then, after seeing his physician, he went to an 
emergency room and a MRI of the right foot revealed 
osteomyelitis within the distal phalanx of the right great 
toe.  He subsequently received two 6-seek courses of 
antibiotics, some of which were administered intravenously.  
Occasionally, he still had some pain and erythema at the 
infection site requiring special types of shoes.  On physical 
examination there was some mild erythema in the right great 
toe.  The diagnosis was type II diabetes mellitus, 
complicated by osteomyelitis in December 2002 requiring a 
long course of intravenous antibiotics.  

Records of Dr. Giegerich show that in August 2003 the Veteran 
was having absolutely no difficulty with his right foot.  
There was a little bit of irregular growth of the medial 
corner of the right great toenail but no redness, skin break 
down or other problems. 

On VA examination in December 2003 for evaluation of 
osteomyelitis it was noted that the Veteran was a 
neurologist.  In July 2002 a private podiatrist had scrapped 
calluses off the skin of the right great toe, after which the 
Veteran had redness for 3 or 4 weeks.  There was no open 
wound but the toe was "raw."  Four weeks later, that toe 
was swollen, red, and "tense."  He had started himself on 
Amoxil, an antibiotic, which he later changed to Augmentin.  
He then saw an internist who stopped the Augmentin and put 
the Veteran on Flagyl and Cipro.  The Veteran then saw a 
vascular surgeon who had the Veteran admitted to the St. 
Peter's Hospital where an MRI showed osteomyelitis of the 
distal phalanx of the right great toe.  He was then put on an 
antibiotic, Zosyn, intravenously for 4 days and discharged 
with an oral antibiotic, Vantin.  At this time, his toe was 
not yet better.  He was then placed on IV Imipenem and 
Vancomycin, as an outpatient by a physician specializing in 
infectious diseases.  This gave the Veteran an infusion 
reaction.  He then went to Northwestern University Hospital, 
where he was a staff physician, and was kept off antibiotics 
completely for 6 weeks.  He then took a course of Augmentin 
for 6 weeks, after which his right great toe returned to 
normal.  At Northwestern University Hospital an MRI was 
positive for osteomeylitis and conventional X-rays on March 
20, 2003, were also positive for osteomyelitis.  

The Veteran complained of mild burning pain on the dorsum of 
his right great toe.  He had no weakness, stiffness, 
swelling, heat, redness, fatigability or lack of endurance.  
His burning pain became worse when changing from resting to 
either standing or walking.  His gait was especially bad when 
walking.  He was not now taking antibiotics but did use a 
cream which was a form of topical Lidocaine which helped 
relieve his pain for short periods of time.  He used it twice 
daily and there were no side effects.  He now used orthopedic 
shoes.  As to the effects on his usual occupation and 
activities, he had to keep a pair of slippers in his office 
which he wore when he saw patients and when his ability to 
walk was decreased.  

On physical examination the Veteran had no pain on joint 
motion, no edema, no erythema and no sign of infection or 
ulceration.  There was no instability and no weakness of the 
right hallux.  However, the right hallux was tender to touch.  
There was not stance or gait abnormality.  There was no 
callus or skin breakdown and no unusual shoe wear.  There 
were no skin or vascular changes.  Sensation was intact to 
touch by a monofilament, including on the dorsal and plantar 
aspects of the right hallux.  Vibratory sensation was intact, 
including on the dorsal and plantar aspects of the right 
hallux.  Muscle strength was 5/5 in the lower extremities.  
He could easily arise on his toes and on his heels.  X-rays 
of the right foot, including the medial cortex of the distal 
phalanx of the right hallux demonstrated change, possibly 
consistent with prior acute osteomyelitis.  There was a 
plantar spur on the right calcaneus and the tibial sesamoid 
was bipartite.  

The assessment was that the Veteran had mild disability due 
to limitations in ambulation when pain was present and he 
could not wear shoes.  The diagnosis was chronic 
osteomyelitis of the right hallux distal phalanx with no 
acute infection at this time.  

On VA examination in January 2004 to evaluate the Veteran's 
diabetes, he denied any neurological symptoms except for the 
area around the right great toe and the dorsal surface of the 
right foot where he reported having burning, hyperesthesia-
type pain which was chronic and increased with light touch or 
wearing clothing or shoes.  He did wear soft shoes daily and 
wore slippers most of the time during office work.  

On physical examination the Veteran had no edema.  Dorsalis 
pedis pulses were within normal limits.  The diagnoses 
included status post osteomyelitis of the right great toe.  

A May 2004 private radiological examination, a whole body 
scan, noted that the Veteran had a history of osteomyelitis 
of the right great toe one year ago.  The findings indicated 
slightly increased activity identified within the ankle 
joints, right greater than left, and mildly increased 
activity involving the great toe of the right foot.  

At the June 2005 RO hearing the Veteran testified that he had 
had almost constant mild pain in the area of his 
osteomyelitic infection which was in the area of the right 
great toe.  Now, he could only walk about 3 blocks and could 
no longer swim.  He had not been able to find any shoes that 
were comfortable.  He did not have any weakness.  Page 2 of 
that transcript.  He did not have any discharge of pus but he 
believed he had chronic osteomyelitis because he had constant 
pain.  He believed that it was active because he periodically 
had to take antibiotics, particularly when he developed 
redness at the infection site.  Page 3.  When he developed 
redness he also has swelling.  He had last taken antibiotics 
2 or 3 months ago.  He had flare-ups every 3 months.  Page 4.  
He saw a physician for this condition every 6 months for 
checkups.  Page 5.  At times he had taken antibiotics orally 
but at other times he had taken antibiotics intravenously.  
Page 7.  The Veteran testified that he was a medical doctor.  
Page 9.  In the past, he had been a volunteer physician at a 
VA Medical Center and had prescribed himself antibiotics.  
Page 10.  He had even been hospitalized for treatment of his 
osteomyelitis.  Page 12.  He had never had a draining sinus.  
Page 15.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Under 38 C.F.R. § 4.71a, DC 5000, Note 1, osteomyelitis 
warrant a noncompensable disability rating following cure by 
removal or radical resection of the affected bone.  

Under 38 C.F.R. § 4.71a, DC 5000 a 10 percent rating is 
warranted for osteomyelitis when inactive, following repeated 
episodes, without evidence of active infection in past 5 
years.  Note 1 to DC 5000 further provides that the 10 
percent rating, as an exception to the amputation rule, is to 
be assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  Note 
2 to DC 5000 states that to qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  

Under 38 C.F.R. § 4.71a, DC 5000 a 20 percent rating is 
warranted for osteomyelitis with discharging sinus or other 
evidence of active infection within the past 5 years.  Note 2 
to DC 5000 provides that the 20 percent rating on the basis 
of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
This 20 percent rating or the 10 percent rating, when 
applicable, will be assigned once only to cover disability at 
all sites of previously active infection with a future ending 
date in the case of the 20 percent rating. 

Under 38 C.F.R. § 4.71a, DC 5000 a 30 percent rating is 
warranted for osteomyelitis when there is definite involucrum 
(a cover or sheath) or sequestrum (a piece of dead bone that 
has become separated from sound bone), with or without 
discharging sinus.  A 60 percent rating is warranted when 
there are frequent episodes, with constitutional symptoms.  

Under 38 C.F.R. § 4.71a, DC 5000 a 100 percent rating is 
warranted for osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms.   

Analysis

Twenty (20) percent for Osteomyelitis - December 10, 2002, to 
February 16, 2003

For the next higher rating above 20 percent, i.e., 30 
percent, for osteomyelitis there must be definite involucrum 
or sequestrum, with or without discharging sinus.  The 
Veteran acknowledged in his testimony that he had never had a 
sinus and the Board observes that the clinical records do not 
show that he has ever had involucrum or sequestrum.  
Moreover, the Veteran, who is a physician and so his 
statements constitute competent medical evidence, has never 
stated that he has ever had involucrum or sequestrum.  

In the absence of involucrum or sequestrum at any time, a 
rating in excess of 20 percent for osteomyelitis is not 
warranted.  



Noncompensable Rating since February 17, 2003

The February 17, 2003, pathology report found that there was 
no evidence of osteomyelitis.  

On VA examination in December 2003 it was reported that 
radiological studies in 2003, e.g., March 2003, had been 
positive for osteomyelitis.  However, a review of the X-ray 
reports shows that the findings were consistent with 
osteomyelitis but they did not confirm the presence of an 
active infection.  Indeed, an April 2003 X-ray was reviewed 
and compared with prior X-rays and the conclusion was that 
the findings were consistent with postoperative changes 
without progressive destruction.  In short, the April 2003 X-
ray merely confirmed the past osteomyelitic destruction and 
indicates that there was no current, active infection.  

Significantly, an August 2003 private treatment note reflects 
that the Veteran had no difficulty with his right foot and 
the diagnosis on the December 2003 VA examination was that 
there was no acute infection.  

The Board has considered the Veteran's statements and 
testimony of having continued symptoms, especially pain, in 
the area of the right great toe.  However, as he must 
recognize the clinical evidence simply does not show that he 
has had an active osteomyelitic infectious process since the 
initial episode which began in 2002 and ended in early 2003.  

The Veteran has questioned the propriety of the staging of 
the ratings with a reduction from 20 percent to a 
noncompensable rating.  However, while 10 percent is assigned 
for five years after the osteomyelitis is inactive, after 
repeated episodes, there is a requirement that there must be 
more than a single episode of osteomyelitis.  Note 2 to DC 
5000 specifically requires that there must be 2 or more 
episodes following an initial infection, before the 
historical rating of 10 percent may be awarded for a period 
of five years after the last active osteomyelitic infection.  
Here, the Veteran has had only one, single episode of 
osteomyelitis.  Accordingly, the 10 percent rating, which may 
be assigned on an historical basis, is not warranted. 

Accordingly, the criteria for a compensable disability rating 
for osteomyelitis since February 171, 2003, are not met.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) 
(citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); 
aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009)).  The 
inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required.  This requires a comparison of 
the level of disability and symptomatology with the schedular 
rating.  If the latter reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule and the assigned 
schedular rating is adequate.  If not, secondly, it must be 
determined whether the disability picture exhibits other 
related factors, an exceptional or unusual disability picture 
with related factors as marked interference with employment 
(but not marked interference obtaining or retaining 
employment) or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) 
(citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009). 

In this case, the disability picture is not shown to be 
incapable of accurate evaluation with the use of the 
schedular rating criteria.  Also, the disability is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  Moreover, the 
Veteran has not been frequently hospitalized on account of 
the osteomyelitis and it has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating. 

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an initial rating for osteomyelitis in excess 
of 20 percent from February 10, 2002, until February 16, 
2003, and to a compensable rating thereafter is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


